Citation Nr: 1400394	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-25 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disabilities (TDIU).   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had active military service in the United States Marine Corps from April 1965 to April 1969, which included duty in the Republic of South Vietnam.  

This case comes before the Board of Veterans Appeals, hereinafter the Board, on appeal from a rating action issued in November 2009 by the Department of Veterans Affairs (VA), Regional Office (RO), located in Chicago, Illinois, which denied entitlement to a TDIU.  


FINDINGS OF FACT

The Veteran's service connected disabilities meet the percentage requirements for TDIU and preclude gainful employment for which he would otherwise be qualified.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veteran filed a claim for individual employability in May 2009.  He indicated that he was unable to work due to his service-connected disabilities, i.e., his posttraumatic stress disorder (PTSD) and bilateral hearing loss.  In conjunction with his claim, he submitted his application for benefits showing employment at the VA National Cemetery at Camp Butler, in Springfield, Illinois, where he worked for approximately thirty-six (36) years.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under 38 C.F.R. § 4.16 (2013), if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more; and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013). 

The Veteran's disabilities have been evaluated as follows:  

Bilateral hearing loss		50 percent disabling
PTSD					30 percent disabling
Type II diabetes mellitus 		20 percent disabling
					(after March 3, 2011)
Tinnitus				10 percent disabling

Combined Rating			70 percent
					(prior to March 4, 2011)
					80 percent
					(after March 3, 2011)

Consequently, the Veteran has meet the percentage criteria for a total disability rating for compensation purposes based on individual unemployability under the provisions of 38 C.F.R. § 4.16(a).  
.
VA treatment and examination records show that prior to early 2012, the Veteran was given Global Assessment of Function (GAF) scores indicative of mild to moderate psychiatric disability.  VA treatment records; however, show that in 2012 his scored gradually declined until December 2012, when he was assigned a score of 50.  That score is indicative of an inability to work.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2013).  In addition, the Veteran has been noted to have very poor speech discrimination and his hearing loss is rated at a level indicative of a very significant disability.  The record shows that the Veteran is a high school graduate.  His only reported employment experience has been in maintenance, and the Veteran reported that he had explosive outbursts when he had to work with others.  In October 2012, he expressed a desire to physically harm the father of his daughter's child.  

In short the current evidence is in relative equipoise on the question of whether the service connected disabilities preclude gainful employment for which the Veteran would otherwise be qualified.  Resolving reasonable doubt in the Veteran's favor, TDIU is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to TDIU is granted.


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


